United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2119
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Sacorey L. Clark

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 15, 2019
                               Filed: August 19, 2019
                                     [Published]
                                   ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      A jury found Sacorey Clark guilty of one count of possessing a firearm after
being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). At sentencing, the
district court1 concluded that Clark was subject to an enhanced sentence under the
Armed Career Criminal Act (ACCA) because his prior Missouri convictions for first-
degree robbery, second-degree robbery, and second-degree assault all qualified as
“violent felon[ies]” under 18 U.S.C. § 924(e)(2)(B). Based on a total offense level of
33 and a criminal history category of V, the United States Sentencing Guidelines
(2016) range of imprisonment was 210 to 262 months. The district court varied below
the advisory range and sentenced Clark to the ACCA statutory minimum of 180
months’ imprisonment. See § 924(e)(1).

       On appeal, Clark challenges the district court’s application of the ACCA,
arguing only that his 2001 conviction for second-degree robbery under Mo. Rev. Stat.
§ 569.030.1 (1979) does not categorically qualify as a violent felony under the “force
clause” of the ACCA. See § 924(e)(2)(B)(i) (defining “violent felony” to include
offenses that “ha[ve] as an element the use, attempted use, or threatened use of
physical force against the person of another”). He acknowledges that our court, sitting
en banc, previously held otherwise in United States v. Swopes, 886 F.3d 668, 671–72
(8th Cir. 2018) (en banc), cert. denied, 139 S. Ct. 1258 (2019). But he nevertheless
preserved his argument pending the Supreme Court’s decision in Stokeling v. United
States, 139 S. Ct. 544 (2019), which he argued might cast doubt on Swopes. Whether
Clark’s conviction qualifies as a predicate offense under the ACCA is an issue we
review de novo. United States v. Shockley, 816 F.3d 1058, 1062 (8th Cir. 2016).

      The Supreme Court’s decision in Stokeling did not cast doubt on our decision
in Swopes. To the contrary, it reaffirmed our reasoning that Missouri second-degree
robbery—as the statute existed at the time of Clark’s conviction—satisfies the force
clause of the ACCA because it “requires the use of force capable of preventing or
overcoming resistence”; mere snatching of property does not suffice. Compare


      1
        The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-
Swopes, 886 F.3d at 671–72 (cleaned up) (so reasoning), with Stokeling, 139 S. Ct.
at 550 (holding that robbery qualifies as a violent felony under the force clause where
the offense requires the perpetrator to “overcome the victim’s resistance,” but not
where there is mere snatching of property); see also Dembry v. United States, 914
F.3d 1185, 1188 (8th Cir. 2019) (“[Stokeling] recently clarified that the force clause
requires only the amount of force necessary to overcome a victim’s resistance.”
(cleaned up)). Accordingly, the district court did not err in classifying Clark’s second-
degree robbery conviction as a violent felony, and we affirm his sentence.2
                        ______________________________




      2
       Clark’s pending pro se motion is denied as moot.

                                          -3-